Opening of the sitting
(The sitting opened at 9.00)
(IT) Mr President, ladies and gentlemen, during the night of 18 October the town of Paola, the birthplace of Saint Francis, was hit by a violent rainstorm affecting the whole of Calabria: huge damage was caused to public buildings, private homes, water and sewage networks, and electricity and telephone networks, not to mention landslips and mudslides. Many families have had to leave their homes, and schools have remained closed.
Episodes such as this have been occurring in Calabria for a long time now, possibly due to the effects of climate change. A state of natural disaster will be declared shortly, and we hope that the European Solidarity Fund can be activated. I would like to express my solidarity - which I hope is shared by this House - with the entire population, including that of the neighbouring towns that have suffered damage.
Of course, we are taking good note of the information you have provided us with. We would like to express our solidarity and our concern about the disaster that has hit Calabria and, naturally, all the members of this Parliament declare their support to those affected in that beautiful region of Italy and Europe.